UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5182


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VIRGILIO ARNOLDO GALVEZ-DEL CID, a/k/a Arnoldo Del Cid,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cr-00265-AW-4)


Submitted:   February 25, 2011            Decided:   March 17, 2011


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Davis, DAVIS & DAVIS, Washington, D.C., for Appellant.
Rod J. Rosenstein, United States Attorney, Andrea L. Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Virgilio Arnoldo Galvez-Del Cid pled guilty, pursuant

to a written plea agreement, to conspiracy to launder money, 18

U.S.C.    §    1956(h)    (2006),    and    was    sentenced     to   46    months    of

imprisonment.       Galvez-Del Cid’s attorney has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), in

which    she    asserts    that     there    are      no   meritorious     issues    for

appeal but questions whether the district court complied with

Fed. R. Crim. P. 11 when it accepted Galvez-Del Cid’s guilty

plea.     Galvez Del-Cid filed a supplemental pro se brief in which

he claims that the district court erred in applying the two-

level enhancement under U.S. Sentencing Guidelines Manual (USSG)

§   2S1.1(b)(2)(B)        (2007).      For      the    reasons   that      follow,    we

affirm.

               Prior to accepting a guilty plea, a district court

must conduct a plea colloquy in which the court informs the

defendant of the nature of the charge; any mandatory minimum

sentence and the maximum possible sentence; the applicability of

the Sentencing Guidelines; and the constitutional rights that he

forfeits by pleading guilty.            The court must also ascertain that

there is a factual basis for the plea and that the defendant’s

plea is knowingly and voluntarily entered. See Fed. R. Crim. P.

11(b); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).    We have thoroughly reviewed the record in this case, and

                                            2
conclude that the district court complied with the mandates of

Rule 11 in accepting Galvez-Del Cid’s guilty plea.

               In    his   supplemental            pro   se    brief,     Galvez-Del           Cid

challenges      the     two-level         enhancement         he   received       under       USSG

§ 2S1.1(b)(2)(B), which provides for an increase in the base

offense level where, as here, the defendant was convicted under

18    U.S.C.    §     1956.      However,           Application      Note     3(C)       to    the

guideline      provides       that     the     § 2S1.1(b)(2)(B)         enhancement           does

not apply “if the defendant was convicted of a conspiracy under

18 U.S.C. § 1956(h) and the sole object of that conspiracy was

to commit an offense set forth in 18 U.S.C. § 1957.”                                          USSG

§ 2S1.1, comment. (n.3(C)).                    Here, the indictment charged, and

Galvez-Del      Cid     pled    guilty       to,    a    conspiracy     in    violation         of

§ 1956(h) where the object of the conspiracy was a violation of

§ 1956.        Accordingly, we find that the district court did not

err in applying the two-level enhancement.                         See United States v.

Torres-Velazquez,          480       F.3d      100,      103-104      (1st        Cir.    2007)

(concluding that Application Note 3(C) did not apply because the

object of the conspiracy with which defendant was charged was

not    a   violation       of    §    1957,     but      a    violation      of    the    money

laundering          provisions       of   18    U.S.C.       §§    1956(a)(1)(A)(i)            and

(a)(1)(B)(i)); see also United States v. Adargas, 366 F.3d 879,

882-83 (10th Cir. 2004).



                                                3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. We

therefore   affirm      the    district    court’s       judgment.         This   court

requires that counsel inform Galvez-Del Cid, in writing, of the

right to petition the Supreme Court of the United States for

further review. If Galvez-Del Cid requests that a petition be

filed,    but   counsel       believes    that    such    a   petition      would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Galvez-Del Cid.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in    the    materials

before   the    court   and     argument      would   not     aid   the    decisional

process.

                                                                             AFFIRMED




                                          4